


EXHIBIT 10.9
                                


January 18th, 2013


John Onopchenko


Re: Offer of Employment
Dear John,
On behalf of Volcano, we are pleased to offer you the position of Executive Vice
President, Strategy, Business Development & Integrations. We are excited about
the talent, skills and abilities you will bring to our team.
Subject to the approval of the 162(m) Committee of the Board, the specifics of
this offer are as follows:
START DATE: April 1st, 2013. Until April 1st, 2013, you will continue in your
current capacity as a Board Member for Volcano; however, you will resign as a
member of the Compensation and 162(m) Committees of the Board upon execution of
this letter.
LOCATION: This position will be based in our San Diego, California office.
REPORTING: You will report to Scott Huennekens, President and CEO.
SALARY: Your annualized salary will be $344,000.00 paid biweekly at the rate of
$13,230.77 per pay period, less payroll deductions and all required
withholdings.
SIGNING BONUS: On the first regular payroll pay date following your actual start
date, we will pay you a signing bonus equal to $100,000, less payroll deductions
and all required withholdings.
RELOCATION: You are eligible to receive reimbursement for your actual relocation
expenses incurred, up to a maximum of $175,000.00, reimbursable upon receipt, in
accordance with the enclosed relocation agreement.
SHORT-TERM INCENTIVE: Beginning in 2013, you will be eligible to participate in
our annual short-term incentive bonus plan with a target bonus of 40% and actual
payout range of 0-80% based on individual and company performance.
LONG-TERM INCENTIVE: Beginning in 2013, you will be eligible to participate in
our annual long-term incentive equity award program in accordance with the terms
and conditions of the Volcano Corporation Amended & Restated Equity Compensation
Plan (the “Plan”). Your current target value for such annual grant is
$509,058.00 subject to the terms and conditions of the Plan and individual and
company performance.
NEW-HIRE EQUITY AWARD: In addition, at our first Board of Directors Meeting
following the commencement of your employment, we will recommend that the
Section 162 (m) Committee of our Board of Directors, grants you stock options
having a value under the Plan equal to $350,000.00. The actual number of shares
of common stock will be determined by the closing trading price on the date of
the grant. Details on the stock grant, vesting schedule, option price and
exercise of options will be contained in a stock option agreement that will be
provided to you following the first meeting of the Stock Option Committee after
your start date with Volcano.
CHANGE OF CONTROL SEVERANCE BENEFITS: If on or within 12 months following the
closing of a Change in Control (as defined in the Plan), (a) the Company or a
successor corporation terminates your employment without Cause and other than as
a result of death or disability, or (b) you resign for Good Reason, and provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)) (a Separation from Service), then
subject to your obligations below, you will be entitled to receive these Change
in Control Severance Benefits:
•
a cash lump-sum payment in an amount equal to 12 months of your annual base
salary, if the termination occurs on or before the first anniversary of your
hire date; or 6 months of your annual base salary, if the termination occurs at
any time thereafter. For purposes of this paragraph, “annual base salary” will
be equal to the rate in effect on the effective date of the termination,
ignoring any decrease that forms the basis for Good Reason, payable on the 60th
day following your Separation from Service;

•
if you timely elect continued coverage under COBRA for yourself and your covered
dependents under the Company’s group health plans, then the Company will pay (or
if such payment may reasonably result in material penalties on the Company,
provide you a taxable payment, on the first day of each month of coverage, equal
to the cost of) the COBRA premiums necessary to continue your health insurance
coverage until the earliest of (i) the close of the 12-month period following
the termination of employment if the termination occurs on or before the first
anniversary of your hire date; or a 6-month period following the termination
date if the termination occurs thereafter, (ii) the expiration of your
eligibility for the continuation coverage under COBRA, and (iii) the date when
you become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment; and

•
full acceleration of the time-based vesting of all of your then-outstanding
compensatory stock grants as of the date of termination.

These Change in Control Severance Benefits are conditional upon (a) your
continuing to comply with your obligations under the Proprietary Information and
Inventions Agreement following the termination date; and (b) your delivering to
the Company an effective, general release of claims in favor of the Company in a
form acceptable to the Company within 60 days following your Separation from
Service.
“Cause” means your: (i) conviction by a court of competent jurisdiction of, or
entry of a plea of nolo contendre to, any felony or a crime involving moral
turpitude; (ii) knowing failure or refusal to follow reasonable instructions of
the CEO or the Board or reasonable policies, standards and regulations of the
Company or its affiliates; (iii) failure or refusal to faithfully and diligently
perform the usual, customary duties of your employment with the Company or its
affiliates; (iv) unprofessional, unethical, immoral or fraudulent conduct; (v)
conduct that materially discredits the Company or any affiliate or is materially
detrimental to the reputation, character and standing of the Company or any
affiliate or (vi) material breach of your Proprietary Information and Inventions
Agreement. An event described in (ii) through (vi) above will not be treated as
“Cause” until after you have been given written notice of such event, failure or
conduct and you fail to cure such event, failure, conduct or breach, if curable,
within thirty (30) days after such written notice.




--------------------------------------------------------------------------------




“Good Reason” for resignation from employment with the Company and any successor
entity will exist if any of the following actions are taken by the Company or
any successor entity without your prior written consent thereto: (i) a material
adverse change in the character or scope of your duties, responsibilities,
reporting structure or authority; (ii) a material adverse reduction in your
annual base salary; (iii) the Company’s relocation of your primary work location
to a location that increases your one way commute by more than fifty (50) miles;
or (iv) the material failure of the Company or any successor entity to perform
its obligations under this offer letter; provided, however, that in order to
resign for Good Reason, you must (1) provide written notice to the Company’s CEO
within 30 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for the resignation, (2) allow the Company (or
any successor, as applicable) at least 30 days from receipt of such written
notice to cure such event, and (3) if such event is not reasonably cured within
such period, your resignation from all positions you then hold with the Company
and any successor entity is effective not later than 90 days after the
expiration of the cure period.
SECTION 409A: It is intended that all of the severance benefits and other
payments payable under this offer letter satisfy, to the greatest extent
possible, the exemptions from the application of Internal Revenue Code Section
409A provided under Treasury Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and
1.409A‑1(b)(9), and this offer letter will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A‑2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) will be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment. However, if you are deemed by the Company at the time of
the Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments will not be provided to you prior to the earliest of (i) the
expiration of the six-month period measured from the date of the Separation from
Service with the Company, (ii) the date of your death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. On
the first business day following the expiration of such applicable Section
409A(a)(2)(B)(i) period, all payments deferred under this paragraph will be paid
in a lump sum, and any remaining payments due will be paid as otherwise provided
herein or in the applicable agreement.
BENEFITS: You will be eligible to participate in the Volcano benefits program.
Volcano is an “at will” employer. Accordingly, both you and Volcano have the
right to terminate your employment at any time for any reason, with or without
cause, and with or without notice. This at-will employment relationship cannot
be changed except in a writing signed by the CEO of the Company. Similarly,
promotions, transfers, demotions, suspensions and employee discipline may be
implemented by Volcano at any time for any reason, with or without cause, and
with or without notice. Volcano may also change your position, duties, and work
location, and may modify your compensation and benefits from time to time, in
its sole discretion. Should any dispute subsequently develop between you and the
Company relating to your employment, any such dispute will be required to be
submitted to binding arbitration with the American Arbitration Association
(“AAA”) under the then existing Employment Arbitration Rules of the AAA.
Your employment is contingent on successfully passing a drug test. The test will
be conducted by a laboratory selected and paid for by the Company. Enclosed is
more information on location of lab facilities and Drug Testing Custody and
Control Form. Within 72 hours of acceptance and receipt of offer packet, you are
asked to visit a Quest Diagnostics or Pembrooke lab with the Control Form to
complete your test. In addition to successfully passing a drug test, your
employment is contingent on reference checks, education verification, receipt of
your Employment Application, our confirming the background and employment
history that you have provided, and your signing of the Proprietary Information
and Inventions Agreement, which prohibits unauthorized use or disclosure of
Company proprietary information. As required by United States.
Your employment agreement with Volcano consists of this offer letter, the
enclosed Relocation Agreement and the Proprietary Information and Inventions
Agreement. These terms supersede any other agreements or promises made to you by
anyone, whether oral or written.
We would like to have your decision regarding this offer by March 29, 2013. We
feel you have the ability to make valuable contributions to our team and look
forward to a successful working relationship.
John, we sincerely feel that Volcano can provide you with the opportunity to
achieve rewarding results for both you and the Company. To finalize this offer,
please indicate your acceptance by electronic signature.
Sincerely,
Scott Huennekens
President and CEO
Volcano Corporation
I hereby accept employment with Volcano Corporation on the terms and conditions
set forth above.


John Onopchenko Date






